


EXHIBIT 10(q-1)


2010 INCENTIVE PLAN
(as amended and restated)


1. Purpose of the Plan


The purpose of the Plan is to aid the Company in recruiting and retaining
directors and to aid the Company and its Affiliates in recruiting key employees
and to motivate such directors and key employees to exert their best efforts on
behalf of the Company and its Affiliates by providing incentives through the
granting of Awards. The Company expects that it will benefit from the added
interest which such directors and employees will have in the welfare of the
Company as a result of their proprietary interest in the Company’s success.


2. Definitions


The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:


(a)
“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.



(b)
“Affiliate” means any entity that is consolidated with the Company for financial
reporting purposes or any other entity designated by the Board in which the
Company or an Affiliate has a direct or indirect interest of at least forty
percent (40%).



(c)
“Award” means an Option, Stock Appreciation Right, Share of Restricted Stock or
Other Stock-Based Award granted pursuant to the Plan.



(d)
“Board” means the Board of Directors of the Company.



(e)
“Change in Control” means the occurrence of any of the following events:



(i)
any person or persons acting in concert (excluding Company benefit plans)
becomes the beneficial owner of securities of the Company having at least 25% of
the voting power of the Company’s then outstanding securities (unless the event
causing the 25% threshold to be crossed is an acquisition of voting common
securities directly from the Company, other than upon the conversion of
convertible debt securities or other securities and/or the exercise of options
or warrants); or



(ii)
any merger or other business combination involving the Company, sale of
substantially all of the Company’s assets or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the stockholders of the Company and any trustee or fiduciary of any
Company employee benefit plan immediately prior to the Transaction own at least
65% of the voting power, directly or indirectly, of  (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
or lessee of the Company’s assets; or (C) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions; or



(iii)
within any 24 month period, the persons who were directors immediately before
the beginning of such period (the “Incumbent Directors”) shall cease (for any
reason other than death) to constitute at least a majority of the Board or the
board of directors of a successor to the Company. For this purpose, any director
who was not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors (so long as such director was not
nominated by a person who has expressed an intent to effect a Change in Control
or engage in a proxy or other control contest).



(f)
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.



(g)
“Committee” means the Compensation and Personnel Committee of the Board.







--------------------------------------------------------------------------------








(h)
“Company” means EMCOR Group, Inc., a Delaware corporation.



(i)
“Effective Date” means the date the adoption of the Plan by the Board is
approved by the Company’s stockholders.



(j)
“Exercise Price” means the purchase price per Share under the terms of an Option
as determined pursuant to Section 6(a).



(k)
“Fair Market Value” means, on a given date, (i) if there should be a public
market for the Shares on such date, the closing prices of the Shares on The New
York Stock Exchange or, if the Shares are not listed or admitted on any national
securities exchange, the arithmetic mean of the per Share closing bid price and
per Share closing asked price on such date as quoted on the National Association
of Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have
been reported on The New York Stock Exchange or quoted on the NASDAQ on such
date, then the immediately preceding date on which sales of the Shares have been
so reported or quoted shall be used, and (ii) if there should not be a public
market for the Shares on such date, the Fair Market Value shall be the value
established by the Committee in good faith.



(l)
“ISO” means an Option that is also an incentive stock option granted pursuant to
Section 6(d).



(m)
“Option” means a stock option granted pursuant to Section 6.



(n)
“Other Stock-Based Awards” means awards in respect of Shares granted pursuant to
Section 9.



(o)
“Participant” means a director of the Company or an employee of the Company or
an Affiliate who is selected by the Committee to participate in the Plan.



(p)
“Performance-Based Awards” means certain Other Stock-Based Awards granted
pursuant to Section 9(b).



(q)
“Plan” means the 2010 Incentive Plan, as amended from time to time.



(r)
“Restricted Stock” means any Share granted under Section 8.



(s)
“Shares” means shares of common stock of the Company, $.01 par value per share.



(t)
“Stock Appreciation Right” means a stock appreciation right granted pursuant to
Section 7.



(u)
“Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto), of the Company.



3. Shares Subject to the Plan


The total number of Shares which may be issued under the Plan is 3,250,000. The
Shares may consist, in whole or in part, of unissued Shares or treasury Shares.
The issuance of Shares or the payment of cash upon the exercise of an Award or
in consideration of the cancellation or termination of an Award shall reduce the
total number of Shares available under the Plan as applicable. Stock
Appreciation Rights to be settled in Shares shall also reduce the total number
of Shares available under the Plan regardless of the actual number of Shares
issued upon settlement of the Stock Appreciation Rights. Shares which are
subject to Awards which terminate or lapse without the payment of cash
consideration or Shares may be granted again under the Plan.


4. Administration


(a)
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are intended to qualify as “Non-Employee Directors”
within the meaning of Rule 16b-3 under the Act (or any successor rule thereto)
and, to the extent required by Section 162(m) of the Code (or any successor
section thereto), “outside directors” within the meaning thereof. The Committee
may also delegate to a director of the Company, who may be the Chief Executive
Officer of the Company, the right to approve and grant Awards under the Plan,
subject to such conditions and limitations as the Committee may prescribe,
except that the Committee may not delegate the power to designate, and make
grants of Awards, including





--------------------------------------------------------------------------------




decisions on timing, amount and pricing of Awards, to a Participant (i) who is
subject to Section 16 of the Act or any successor statute or (ii) whose
compensation is covered by Section 162(m) of the Code.


(b)
Awards may, in the discretion of the Committee, be made under the Plan in
assumption of, or in substitution for, outstanding awards previously granted by
the Company or its Affiliates. The number of Shares underlying such substitute
awards shall be counted against the aggregate number of Shares available for
Awards under the Plan. The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority to make, and establish the terms and conditions of, any Award to
any person eligible to be a Participant, consistent with the provisions of the
Plan and to waive any such terms and conditions at any time (including, without
limitation, accelerating or waiving any vesting conditions).



(c)
The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of an Award. Unless the Committee specifies
otherwise, the Participant may elect to pay a portion or all of such withholding
taxes by (a) delivery in Shares or (b) having Shares withheld by the Company
with a Fair Market Value equal to the minimum statutory withholding rate from
any Shares that would have otherwise been received by the Participant.



5. Limitations


(a)
No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards granted prior to such tenth anniversary may extend
beyond that date.



(b)
No Option or Stock Appreciation Right, once granted hereunder, may be repriced.



6. Terms and Conditions of Options


The maximum number of Shares covered by Options that may be awarded during any
calendar year to any Participant shall be 200,000. Options granted under the
Plan shall be, as determined by the Committee, non-qualified or incentive stock
options for federal income tax purposes, as evidenced by the related Award
agreements, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Committee shall determine:


(a)
Exercise Price. The Exercise Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.



(b)
Exercisability. Options granted under the Plan shall be exercisable at such time
and upon such terms and conditions as may be determined by the Committee, but in
no event shall an Option be exercisable more than ten years after the date it is
granted.



(c)
Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Section 6, the
exercise date of an Option shall be the date a notice of exercise is received by
the Company, together with provision for payment of the full purchase price in
accordance with this Section 6(c). The purchase price for the Shares as to which
an Option is exercised shall be paid to the Company, at the election of the
Committee, pursuant to one or more of the following methods: (i) in cash or its
equivalent (e.g., by check); (ii) in Shares having a Fair Market Value equal to
the aggregate Exercise Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for no less than six months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles);
(iii) partly in cash and partly in such Shares; or (iv) if there is a public
market for the Shares at such time, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of the Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Exercise Price for the Shares being purchased. No
Participant shall have any rights to dividends or other rights of a stockholder
with respect to Shares subject to an Option until the Participant has given
written notice of exercise of the Option, paid in full for such Shares and, if
applicable, has satisfied any other conditions imposed by the Committee pursuant
to the Plan. In addition, a Participant, at his or her discretion, may also
satisfy





--------------------------------------------------------------------------------




the exercise price of an Option by a “net exercise” arrangement pursuant to
which the Company will reduce the number of Shares that would otherwise be
issued upon exercise of such Option by a number of whole Shares having a Fair
Market Value equal to the sum of the aggregate exercise price of such Option,
and such Fair Market Value of a Share shall be the closing price of a Share on
the date any such Option is exercised (or if the Shares are not traded on such
date, the most recent date on which such Shares were traded).


(d)
ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO may be granted to any Participant
who, at the time of such grant, owns more than ten percent of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, unless
(i) the Exercise Price for such ISO is at least 110% of the Fair Market Value of
a Share on the date the ISO is granted and (ii) the date on which such ISO
terminates is a date not later than the day preceding the fifth anniversary of
the date on which the ISO is granted. Any Participant who disposes of Shares
acquired upon the exercise of an ISO either (I) within two years after the date
of grant of such ISO or (II) within one year after the transfer of such Shares
to the Participant, shall notify the Company of such disposition and of the
amount realized upon such disposition. All Options granted under the Plan are
intended to be ISOs, unless the applicable Award agreement expressly states that
the Option is intended to be a nonqualified stock option. If an Option is
intended to be an ISO, and if for any reason such Option (or portion thereof)
shall not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a nonqualified stock option
granted under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to nonqualified stock options. In
no event shall any member of the Committee, the Company or any of its Affiliates
(or their respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.



(e)
Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Exercise Price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment and
shall withhold such number of Shares from the Shares acquired by the exercise of
the Option.



7. Terms and Conditions of Stock Appreciation Rights


(a)
Grants. The Committee may grant (i) a Stock Appreciation Right independent of an
Option or (ii) a Stock Appreciation Right in connection with an Option, or a
portion thereof. A Stock Appreciation Right granted pursuant to clause (ii) of
the preceding sentence (A) may be granted at the time the related Option is
granted or at any time prior to the exercise or cancellation of the related
Option, (B) shall cover the same number of Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement). The maximum number of
Shares covered by Stock Appreciation Rights that may be awarded during any
calendar year to any Participant shall be 200,000.



(b)
Terms. The exercise price per Share of a Stock Appreciation Right shall be an
amount determined by the Committee but in no event shall such amount be less
than the Fair Market Value of a Share on the date the Stock Appreciation Right
is granted; provided, however, that, notwithstanding the foregoing, in the case
of a Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, the exercise price may not be less than the Exercise Price of
the related Option. Stock Appreciation rights that may be settled, in whole or
in part, in Shares may not be exerciseable more than ten years from the date of
grant. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (i) the excess of  (A)
the Fair Market Value on the exercise date of one Share over (B) the exercise
price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (I) the excess of  (x) the Fair
Market Value on the exercise date of one Share over (y) the Exercise Price per
Share, times (II) the number of Shares covered by the Option, or portion
thereof, which is surrendered. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. The date a notice of exercise is received
by the Company shall be the exercise date. No fractional Shares will be issued
in payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.





--------------------------------------------------------------------------------






(c)
Limitations. The Committee may impose, in its discretion, such conditions upon
the exercisability or transferability of Stock Appreciation Rights as it may
deem fit provided that a Stock Appreciation Right may not be exercisable more
than ten years from the date of grant.



8. Restricted Stock


(a)
Grant. Subject to the provisions of the Plan, the Committee shall determine the
number of Shares of Restricted Stock to be granted to each Participant, the
duration of the period during which, and the conditions, if any, under which,
the Restricted Stock may be forfeited to the Company, and the other terms and
conditions of such Awards.



(b)
Transfer Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered, except as provided in the Plan or
the applicable Award agreement. Certificates issued in respect of Shares of
Restricted Stock shall be registered in the name of the Participant and
deposited by such Participant, together with a stock power endorsed in blank,
with the Company. After the lapse of the restrictions applicable to such Shares
of Restricted Stock, the Company shall deliver such certificates to the
Participant or the Participant’s legal representative.



(c)
Dividends. Dividends paid on any Shares of Restricted Stock may be paid directly
to the Participant, withheld by the Company subject to vesting of the Restricted
Shares pursuant to the terms of the applicable Award agreement, or may be
reinvested in additional Shares of Restricted Stock, as determined by the
Committee in its sole discretion.



(d)
Performance-Based Grants. Notwithstanding anything to the contrary herein,
certain Shares of Restricted Stock granted under this Section 8 may, at the
discretion of the Committee, be granted in a manner which is deductible by the
Company under Section 162(m) of the Code (or any successor section thereto). The
restrictions applicable to a such Restricted Stock shall lapse based wholly or
partially on the attainment of written performance goals approved by the
Committee for a performance period established by the Committee (i) while the
outcome for that performance period is substantially uncertain and (ii) by the
earlier of  (A) 90 days after the commencement of the performance period to
which the performance goal relates or (B) the number of days which is equal to
25 percent of the relevant performance period. The performance goals, which must
be objective, shall be based upon one or more of the criteria set forth in
Section 9(b) below. The Committee shall determine in its discretion whether,
with respect to a performance period, the applicable performance goals have been
met with respect to a given Participant and, if they have, shall so certify.



9. Other Stock-Based Awards


(a)
Generally. The Committee, in its sole discretion, may grant or sell Awards of
Shares and Awards that are valued in whole or in part by reference to, or are
otherwise based on the Fair Market Value of, Shares and may make awards of cash
which are not in respect of Shares (“Cash Awards”). Such Other Stock-Based
Awards shall be in such form, and dependent on such conditions, as the Committee
shall determine, including, without limitation, the right to receive, or vest
with respect to, one or more Shares (or the equivalent cash value of such
Shares) and Cash Awards upon the completion of a specified period of service,
the occurrence of an event and/or the attainment of performance objectives.
Other Stock-Based Awards and Cash Awards may be granted alone or in addition to
any other Awards granted under the Plan. Subject to the provisions of the Plan,
the Committee shall determine the amount of any Cash Award and/or number of
Shares to be awarded to a Participant under (or otherwise related to) such Other
Stock-Based Awards; and whether such Other Stock-Based Awards shall be settled
in cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Cash Awards and Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all Shares so awarded
and issued shall be fully paid and non-assessable).



(b)
Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards granted under this Section 9 and
performance-based grants of Shares of Restricted Stock and Cash Awards may be
granted in a manner which is deductible by the Company under Section 162(m) of
the Code (or any successor section thereto) (“Performance-Based Awards”). A
Participant’s Performance-Based Award shall be determined based on the
attainment of written performance goals approved by the Committee for a
performance period established by the Committee (I) while the outcome for that
performance period is substantially uncertain and (II) by the earlier of  (A) 90
days after the commencement of the performance period to which the performance
goal relates or (B) the number of days which is equal to 25 percent of the
relevant performance period. The performance goals, which must be objective,
shall be based upon one or more of the following criteria: (i) consolidated
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) operating income;
(iv) earnings per Share; (v) book value per Share; (vi) return on shareholders’
equity; (vii) expense management;





--------------------------------------------------------------------------------




(viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvement of profit margins; (xii) stock price; (xiii) market share;
(xiv) revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital and
(xviii) return on assets. The foregoing criteria may relate to the Company, one
or more of its Subsidiaries or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code (or any successor section thereto),
the performance goals may be calculated without regard to extraordinary items.
The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, shall so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance goal formula, at the
discretion of the Committee. The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Sections 162(m) and 409A of the Code, elect to defer payment of a
Performance-Based Award. Notwithstanding the foregoing, the maximum amount of
Performance-Based Awards that may be granted during a calendar year to any
Participant shall be (x) with respect to Other Stock-Based Awards and Awards of
Shares of Restricted Stock, that are denominated or payable in shares, 100,000
shares, (y) with respect to Other Stock-Based Awards that are not denominated or
payable in shares, $5,000,000 and (z) with respect to Cash Awards, $5,000,000;
provided, however, with respect to Cash Awards for performance periods
commencing after June 11, 2015, $8,000,000.


10. Adjustments Upon Certain Events


Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:


(a)
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person shall make such substitution or adjustment, as
and in the manner and to the extent it deems to be equitable or appropriate, as
to (i) the number or kind of Shares or other securities issued or reserved for
issuance pursuant to the Plan or pursuant to outstanding Awards, (ii) the
maximum number of Shares for which Awards (including limits established for
Restricted Stock or Other Stock-Based Awards) may be granted during a calendar
year to any Participant, (iii) the Exercise Price or exercise price of any Stock
Appreciation Right and/or (iv) any other terms of the Awards that the Committee
determines to be affected by the event.



(b)
Change in Control. In the event of a Change in Control after the Effective Date,
the Committee may, but shall not be obligated to, (i) accelerate, vest or cause
the restrictions to lapse with respect to, all or any portion of an Award or
(ii) cancel Awards for fair value (as determined in the sole discretion of the
Committee) which, in the case of Options and Stock Appreciation Rights, may
equal the excess, if any, of value of the consideration to be paid in the Change
in Control transaction to holders of the same number of Shares subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate exercise price of such Options or
Stock Appreciation Rights or (iii) provide for the issuance of substitute Awards
that will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder as determined by the Committee in its sole
discretion or (iv) provide that for a period of at least 30 days prior to the
Change in Control, such Options or Stock Appreciation Rights shall be
exercisable as to all Shares subject thereto and that upon the occurrence of the
Change in Control, such Options or Stock Appreciation Rights shall terminate and
be of no further force and effect.



11. No Right to Employment or Awards


The granting of an Award under the Plan shall (a) impose no obligation on the
Company or any Affiliate to continue the employment of a Participant who is an
employee and shall not lessen or affect the Company’s or Subsidiary’s right to
terminate the employment of such Participant nor to continue a Participant who
is a director as a director, or who hereafter becomes a director, and shall not
lessen or affect the Company’s right to remove such director nor (b) confer on
any director, or on any person who hereafter becomes a director, any right to
continue to serve as a director. No Participant or other person shall have any
claim to




--------------------------------------------------------------------------------




be granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).


12. Successors and Assigns


The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.


13. Nontransferability of Awards


Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.


14. Amendments or Termination


The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of stockholders of
the Company, if such action would (except as is provided in Section 11 of the
Plan), (i) increase the total number of Shares reserved for the purposes of the
Plan or the maximum number of Shares for which Awards may be granted to any
Participant or (ii) materially modify requirements for participation in the
Plan, (b) without the consent of a Participant, if such action would diminish
any of the rights of the Participant under any Award theretofore granted to such
Participant under the Plan or (c) without the approval of stockholders of the
Company (i) to Section 5(b), relating to repricing of Options or Stock
Appreciation Rights, (ii) to Section 6(a), relating to the exercise price of
stock options, (iii) to Section 6(b), relating to the maximum option term of ten
years, or (iv) to Section 7(a), relating to the maximum Stock Appreciation Right
term of ten years for Stock Appreciation Rights that may be settled in Shares;
provided, however, that the Board may amend the Plan in such manner as it deems
necessary to permit the granting of Awards meeting the requirements of the Code
or other applicable laws.


15. International Participants


With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, in its sole
discretion, amend the terms of the Plan or Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or an Affiliate.


16. Choice of Law


The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.


17. Effectiveness of the Plan


The Plan shall be effective as of the Effective Date.






